SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

588
CA 11-01869
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


JEREMY S. GNADE, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

SUNBURST OPTICS, INC., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


WHITEMAN, OSTERMAN & HANNA LLP, ALBANY (WILLIAM S. NOLAN OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAURENCE F. SOVIK OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered June 29, 2011 in a breach of contract
action. The order, among other things, granted in part plaintiff’s
motion for partial summary judgment on his first cause of action.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988,
988; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567;
see also CPLR 5501 [a] [1]).




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court